UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52207 CYBERMESH INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) NEVADA 98-0512139 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #200-245 East Liberty Street, Reno, NV (Address of principal executive offices) (Zip Code) (888) 597-8899 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: ClassOutstanding on April 19, 2011 Common Stock, $0.001 par value 21,987,407 1 INDEX PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets – As of February 28, 2011 and May 31, 2010 5 (Unaudited) Consolidated Statements of Operations - For the Three and Nine Months Ended 6 February 28, 2011 and 2010 And for the period from September 27, 2004 (Inception) through February 28, 2011 (Unaudited) Consolidated Statements of Cash Flows - Nine Months Ended February 28, 2011 7 and 2010 (Unaudited) and for the period from September 27, 2004 (Inception) through February 28, 2011 Consolidated Notes to Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. [Removed and Reserved] 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 18 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Cybermesh International Corp. and Subsidiary Consolidated Financial Statements February 28, 2011 (Unaudited) 3 CONTENTS Page(s) Consolidated Balance Sheets – As of February 28, 2011 (Unaudited) and May 31, 2010 5 Consolidated Statement of Operations – Three and Nine Months Ended February 28, 2011 and 2010 (Unaudited) And for the period from September 27, 2004 (Inception) through February 28, 2011 6 Consolidated Statements of Cash Flows – Nine Months Ended February 28, 2011 and 2010 (Unaudited) And for the period from September 27, 2004 (Inception) through February 28, 2011 7 Consolidated Notes to Financial Statements (Unaudited) 8 - 14 4 Cybermesh International Corp. and Subsidiary (A Development Stage Company) Consolidated Balance Sheets Assets February 28, 2011 May 31, 2010 (Unaudited) Current Assets Cash $
